UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6257


CARL LORINZO CAPERS,

                Plaintiff - Appellant,

          v.

CLARK,   Kitchen   Dietician;  HARRINGTON, Kitchen Dietician;
BULLOCK, Unit Superintendent; RICHARD NEELY, Supervisor of
Administrations; EDITH WALRATH, Medical Supervisor; ALDRIDGE;
KORY DALRYMPLE; LAWRENCE PARSONS,

                Defendants – Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00048-RJC)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Lorinzo Capers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl Lorinzo Capers appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Capers v. Clark, No. 3:11-cv-00048-RJC

(W.D.N.C. Feb. 8, 2011).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     2